DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 10/19/2021.  
Claims 5, 12-13, and 15 have been canceled.
Claims 1-4, 6-11, and 14 are pending and have been examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (e.g. claim 11) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments
Previous objections to the claims have been withdrawn in view of amendments.
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive.  
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  
Applicant argues in substance that Ly2 allegedly only at best teaches ranking tasks with respect to priorities, but alleges that this is allegedly not importance levels including an unknown importance level shown in figures 14-15.  However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an unknown importance level shown in figures 14-15) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do no recite an unknown importance level.  The claims only broadly recite “importance level”.  Priorities that rank tasks are importance levels.  As can be seen e.g. in figure 6 of Ly2, there are different importance levels, such as “Critical”, “Very High”, “High”, etc.  As such, Ly2 teaches importance levels.  
Applicant argues in substance that the references allegedly do not teach multiple sticky notes in a grid rectangle such as shown in figure 14.  However, examiner respectfully disagrees.  Ly2 teaches “both activity 1 18 and activity 4 48 are at a high priority, both appear in the same grid position” (e.g. in paragraph 51 and figure 7 showing a plurality of sticky notes 18 and 48 in a grid 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 20040017400 A1) in view of Noda et al. (US 20170255369 A1), Ly (US 20030206203 A1, hereinafter referred to as “Ly2”), High et al. (US 20150347125 A1), and Nishi (US 20050234758 A1).
As per independent claim 1, Ly teaches an information processing apparatus comprising: a processor programmed to function as (e.g. in paragraph 27, computer(s)) a sticky note generator configured to generate, from a task list (e.g. in paragraphs 11-12, 27-28, 30, 46, 50, and 64, and figure 13, “sticky notes… changes made in the project plan view 268 may be viewed in the ” via converting information of the “project-planning file”/tasklist to the “data object file” to generate “data display”/view with “with additional selected structure” including e.g. “x-axis and y-axis category association”, etc.; note: task list can also be interpreted as figure 5 and paragraph 45, or common file in figure 13 item 272, etc.), a first label corresponding to an attribute of a task, a second label corresponding to a value of the attribute, and a third sticky note corresponding to a task content of the task list (e.g. in paragraphs 40-43 and figure 3, e.g. “"personnel" category 77 on its x-axis [first label]… x-axis category 77…having an associated x-axis label 76…[e.g.] "Julianne"…label [second label]…[associated with e.g.] market research data note 54…to show that the market research activity will be performed by Julianne [third sticky note]”); and an attachment unit configured to locate the first label and the second label on an axis, and attach the third sticky note at a position corresponding to the second label (e.g. in figure 3 displaying the first label and the second label located on the x-axis and paragraphs 40-43, “market research data note 54…to show that the market research activity will be performed by Julianne” displayed below the second label), wherein the sticky note generator is further configured to generate an additional label corresponding to a second attribute of the task (e.g. in paragraphs 40-41, “category 78 [label corresponding to second attribute] is segregated into a series of rows, with each row having an associated y-axis label”), and the attachment unit attaches the first label, the second label, and the third sticky note (e.g. in figure 3 and paragraphs 40-43, labels and sticky note is attached to while assigning one of two attributes to a vertical axis and the other of the two attributes to a horizontal axis (e.g. in figure 3 and paragraphs 40-41, categories assigned to respective axes), wherein the first label is a first axis first label corresponding to a first attribute of a task (e.g. Ly, in paragraphs 40-41 and figure 3, e.g. “"personnel" category 77 on its x-axis”), the second label is a first axis second label corresponding to a value of the first attribute (e.g. in paragraphs 40-41 and figure 3, e.g. “x-axis category 77…having an associated x-axis label 76…[e.g.] "Julianne"…label”), and the sticky note generator is further configured to generate a second axis first label corresponding to a second attribute of the task (e.g. in paragraphs 40-41, “category 78 [label corresponding to second attribute]…y-axis”) and a second axis second label corresponding to a value of the second attribute (e.g. in paragraphs 40-41, “category 78 [label corresponding to second attribute] is segregated into a series of rows, with each row having an associated y-axis label”), wherein the attachment unit is configured to locate the first axis first label, the second axis first label, the first axis second label and the second axis second label on respective first and second axes (e.g. Ly, in figure 3 and paragraphs 40-41, displaying “"personnel" category 77 on its x-axis” associated with “"Julianne"”, etc. and “category 78 [label corresponding to second attribute]…y-axis”), and to attach the third sticky note at a position corresponding both of the first axis second label and the second axis second label (e.g. in figure 3), and wherein the first attribute is a person in charge of the task (e.g. in figure 3 and paragraph 40-41, “personnel" category 77 on its x-”), wherein the first axis second label includes a plurality of first axis second labels corresponding to respective values of the first attribute (e.g. in figure 3 and paragraphs 40-41, Julianne, Bill, etc. corresponding to Personnel), the second axis second label includes a plurality of second axis second labels corresponding to respective values of the second attribute (e.g. in figure 3 and paragraphs 40-41, San Diego, New Jersey, etc. corresponding to Location), and each grid rectangle formed by respective intersections of respective ones of plural first axis second labels and second axis second labels is able to receive content (e.g. in figure 3 showing grid with rectangles containing content), but does not specifically teach each label is a sticky note and the second attribute of the task indicating an importance of the task, the second attribute is an importance level of the task, wherein the third sticky note is provided in a predetermined color of a plurality of colors, the plurality of colors representing different ones of a current completion level of the task content, and wherein the processor is further configured to generate additional candidate axis sticky notes which are displayed outside of an area defined by the first axis and the second axis, and are selectable for a user, and upon selection of an additional candidate axis sticky note, the processor is configure to replace at least one of the first axis first sticky note and the second axis first sticky note with the selected additional candidate axis sticky note, the additional candidate axis sticky notes including a delivery date and a status, wherein the third sticky note includes a plurality of third sticky notes wherein the content includes the plurality of third sticky notes.  However, Noda teaches associated labels being sticky notes are used on a screen… electronic whiteboard, a to-do list”, and figure 6 category aspect label “food” has associated lower level aspect labels e.g. “vegetables” that are related to “carrot”, “potato”, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ly to include the teaching of Noda because one of ordinary skill in the art would have recognized the benefit of further using sticky notes as labels to represent aspects of other sticky notes (e.g. consistent display and/or aesthetics, etc.).  This also amounts a simple substitution that yields predictable results (e.g. the labels of Ly with the sticky notes of Noda; See KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  Ly2 teaches a second attribute of a task indicating an importance of the task and the second attribute is an importance level of the task (e.g. in paragraphs 44-45 and 49, “selects the "priority" [i.e. importance] category from the category selection bin… Y category 51 has been selected to be "priority"”, and figure 6 showing "priority" assigned to y-axis associated with tasks associated with e.g. “Critical”, “Very High”, “High”, etc. [i.e. importance level]), a third sticky note including a plurality of third sticky notes, wherein intersections of each grid rectangle is able to receive content including the plurality of third sticky notes (e.g. in paragraph 51, “both activity 1 18 and activity 4 48 are at a high priority, both appear in the same grid position” and figure 7 showing a plurality of sticky notes 18 and 48), and generating additional candidate axis labels which are displayed outside of an area defined by a first axis and a second axis (e.g. in figure 6 item 44 showing separate area with categories/labels to category 51 has been selected from category selection control 44’), replacing at least one of a first axis first label and a second axis first label with the selected additional candidate axis label (e.g. in paragraphs 42 and 49-51 and figures 6-7 showing “location” label replaced with “cost” label for “X Category” corresponding to X axis).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Ly2 because one of ordinary skill in the art would have recognized the benefit of allowing the user to allowing the user to modify the axis labels (e.g. change of mind), allowing a user to quickly and easily see sticky notes that contain common attribute values, and/or view/use other relevant task attributes.  High teaches a sticky note provided in a predetermined color of a plurality of colors, the plurality of colors representing different ones of a current completion level of task content (e.g. in paragraphs 23 and 26, “the sticky note 302 can be yellow in color when…"not started"…and then change to blue in color when…"in progress" [or] if the time to completion of the task is a little behind the predetermined schedule, the sticky note 302 can change color from blue to yellow, for example. If the time to completion of the task is seriously behind the predetermined schedule, the sticky note 302 can change color from blue to red”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of High because one of due date 310 of the task… progress of the task”) and Nishi teaches a date including a delivery date (e.g. in paragraphs 5, 9, and 12, “task completion date (for example, the delivery date)… task plan including… task completion date… productivity of the task plan…latest actual productivity [e.g. status]”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Nishi because one of ordinary skill in the art would have recognized the benefit of incorporating well-known relevant attributes, amounting to a simple substitution that yields predictable results.  
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches wherein the attachment unit locates the first sticky note corresponding to a selected attribute and the second sticky note on the axis (e.g. Ly, in paragraphs 40-41 and 43, “particular user may select or add different categories depending upon different needs of that particular user” , a category “having an associated…label 76…[e.g.] "Julianne"…label” and figure 3; Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes).
wherein the attachment unit locates a first sticky note corresponding to a non-selected attribute at a location different from the axis (e.g. Ly, in paragraph 40 and figure 3 “Train Sales Force” with not classified/”selected” location and Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes; or note also: Ly, in figure 3 showing region with associations that includes the axis and Noda, in paragraphs 63 and 118, and figure 3 “preparation region” different from region with associations, which facilitates a designated area from which sticky notes (with attributes) can be selected).  
As per claim 4, the rejection of claim 1 is incorporated and the combination further teaches wherein when a task content in which a value of the attribute is not set exists, the sticky note generator generates a second sticky note indicating that the value of the attribute is not set (e.g. Ly, in paragraph 40 and figure 3 showing “Train Sales Force” not set; Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes).  
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches a conversion unit configured to, when a sticky note generated by an operator is attached on a position corresponding to the second sticky note, convert the sticky note into the third sticky note (e.g. Ly, in paragraphs 30 and 41 and Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes; note also: Noda, paragraph 103 and figure 9 sticky note becomes associated with another sticky note).  
a task list generator configured to generate a task list from the first sticky note, the second sticky note and the third sticky note (e.g. Ly, in paragraphs 12, 49-50, and 64, “category and data note information…may then be converted into [the] traditional project plan [which] includes a task list”; Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes).
As per claim 14, the rejection of claim 1 is incorporated and the combination further teaches wherein at least one of the vertical axis and the horizontal axis is set based upon a stored management table (e.g. Ly, in paragraphs 12, 45, 49-50, and 64, “traditional project plan” including table of figure 7 “stored in a project-planning file 275”, i.e. stored management table, “converted…the traditional project plan to the more flexible data arrangement” of figure 3 including features of each axis, i.e. stored management table, and/or “classification table 100 is just one of several methods available to store and maintain classification data”, i.e. stored management table).
Claim 10 is the medium claim corresponding to apparatus claim 1, and is rejected under the same reasons set forth and the combination further teaches a non-transitory computer readable medium storing a program that causes a computer to execute information processing (e.g. Ly, in paragraph 27-28; Noda, in paragraphs 122-123).
.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al. (US 20040017400 A1) in view of of Noda et al. (US 20170255369 A1), Ly (US 20030206203 A1, hereinafter referred to as “Ly2”), High et al. (US 20150347125 A1) and Nishi (US 20050234758 A1) as applied above, and further in view of Benhase et al. (US 20050120293 A1).
Asper claim 7, the rejection of claim 1 is incorporated, but the combination does not specifically teach a movement unit configured to, when the second sticky note is moved, move the third sticky note along with movement of the second sticky note.  However, Benhase teaches a movement unit configured to, when a second item is moved, move a third item along with movement of the second item (e.g. in paragraphs 26 and 41 and figures 6-7 showing “reordering of columns” causing moving of associated item(s)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sticky notes of the combination to include the teaching of Benhase because one of ordinary skill in the art would have recognized the benefit of maintaining relationships between associated items and/or facilitating reordering.  
As per claim 9, the rejection of claim 7 is incorporated and the combination further teaches a task list generator configured to generate a task list from the first sticky note, the second sticky note and the third sticky note (e.g. Ly, in paragraphs category and data note information…may then be converted into [the] traditional project plan [which] includes a task list”; Noda, paragraphs 3, 85 and 118, aspect labels including sticky notes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Montgomery (US 20080172625 A1) teaches a plurality of third sticky notes for a grid rectangle (e.g. figure 4).
Sumiyoshi et al. (US 20140164852 A1) teaches sticky note features (e.g. in figure 11).
Aboujaoude et al. (US 7356376 B1) teaches “creates intermediate critical dates for the completion of each task that must be performed based on the "promised delivery date." The method also creates a work start date for each of the tasks, which provides sufficient time to complete each task by its critical date” (e.g. in column 3 lines 53-56).
Hon et al. (US 20150142901 A1) teaches “the delivery date and time, and the status of the STICKY NOTE (e.g., pending, transmitting, delivered, displayed, completed, cancelled, etc.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/15/2022